Title: To Thomas Jefferson from Joseph Story, 18 February 1808
From: Story, Joseph
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington Feby. 18. 1808
                  
                  I have the honor to enclose to you a paper recommendatory of the appointment of Capt. Peter Lander, as Surveyor of the Port of Salem (Massa.)—It was transmitted to me with a request “to hand it to such person as would be most likely to promote the interest of Capt Lander.” Under existing circumstances I know not to whom I could more properly address it than yourself. It is my duty to state that the recommendation is signed by gentlemen of the very first respectability; and it is equally my duty to state, in order to avoid any misconstruction, that Capt Lander has been uniformly reputed a federalist. On the present occasion I do not wish to be considered, as expressing any opinion relative to the object of the application. 
                  I am with great respect Sir Your most obedt. humble Servt.
                  
                     Joseph Story 
                     
                  
                Enclosure
                                                
                                                    
                            
                            Salem Feb: 5th 1808.—
                        
                     The Subscribers, Merchts. residing and doing business in Salem, Mass: respectfully ask leave to recommend Captn. Peter Lander of this place, as a Gentleman in every respect qualified to fill the office of Surveyor of this Port;—From a long acquaintance with Captn. Lander, we are confident to say, that his probity, faithfulness and abilities will ensure to the mercantile interest the greatest satisfaction and to the Government the most strict fidelity, in the execution of the duties of the office; and we therefore respectfully ask that he may be appointed, Surveyor and Inspector.—
                                                
                            
                            Joseph White
                        
                        [and 22 others]
                        
                  
                        
                    